DETAILED ACTION

Claims 1-5 are pending.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 





Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information (see Fig. 1, particularly “control information”) about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-5 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-5 of copending Application No. 16/946,354.  Although the conflicting claims are not identical, they are not patentably distinct from each other because removing “robot control” and its function are an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Hence, it is obvious that the claimed combination or the more narrow claims of the patent would encompass the broader claimed combination of the claims of the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagawa et al. (US 20110238215).

    PNG
    media_image1.png
    630
    745
    media_image1.png
    Greyscale
 As per claim 1, Yanagawa et al. (US 20110238215) teaches a robot control apparatus (see Fig. 1, element 10) comprising:  storage unit in which teaching data (see Fig. Figs. 1, 3, for TP and pars. [0038 and 0040]) is stored (see Fig. 1, for Teaching Pendant TP); a memory (see Fig. 3, elements 21, 22, 44 and 45); an accepting unit (see Fig. 3, element 23) that accepts a sensing result of a laser sensor (see Fig. 1, for Laser Sensor LS), from a robot including a working tool (see Fig. 7, element 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Yanagawa et al. into the intended end result, thereby improving the robot control apparatus as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 2, Yanagawa et al. teaches wherein, in a case in which the memory (see Fig. 3, elements 21, 22, 44 and 45) is running short of free space, the memory (see Fig. 3, elements 21, 22, 44 and 45) management unit (see par. [00123]) reduces the information (see Fig. 1, particularly “control information”) according to the sensing result stored in the memory (see Fig. 3, elements 21, 22, 44 and 45) and makes intervals for accumulating the information (see Fig. 1, particularly “control information”) according to the sensing result in the memory longer (see Fig. 3, elements 21, 22, 44 and 45).

As per claim 3, Yanagawa et al. teaches wherein, in a case in which the memory (see Fig. 3, elements 21, 22, 44 and 45) is running short of free space, the memory (see Fig. 3, elements 21, 22, 44 and 45) management unit (see par. [00123]) reduces the information (see Fig. 1, particularly “control information”) according to the sensing result stored in the memory to 1/2 (see Fig. 3, elements 21, 22, 44 and 45, wherein sensing half falls under design choice), and doubles a length of the intervals for accumulating the information (see Fig. 

As per claim 4, Yanagawa et al. teaches wherein the accepting unit (see Fig. 3, element 23) accumulates a dispersion level indicating a level of dispersion of differences between a shape (see abs., and par. [0002, 0004 and 0037]) of the working target estimated based on the sensing result (see par. [0003 and 0036]), and the sensing result, in the memory (see Fig. 3, elements 21, 22, 44 and 45) in association with the information (see Fig. 1, particularly “control information”) according to the sensing result, and in a case in which the memory (see Fig. 3, elements 21, 22, 44 and 45) is running short of free space, the memory (see Fig. 3, elements 21, 22, 44 and 45) management unit (see par. [00123]) deletes information (see Fig. 1, particularly “control information”) according to a sensing result associated with a highest dispersion level, out of the information (see Fig. 1, particularly “control information”) according to sensing results stored in the memory (see Fig. 3, elements 21, 22, 44 and 45).

As per claim 5, Yanagawa et al. teaches a robot control system comprising: the robot control apparatus according to claim 1 (see Fig. 1, 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-9505128 is directed to “Proposed is a method of teaching an industrial robotic station with elimination of errors of assembling and installation as well as errors accumulated during operation for a predetermined operation time or a number of operation cycles. The method consists of providing a robotic station with a coordinate system fixed relative to the frame and all other stationary components including at least two reference objects, one of which is a tactile sensor and another is a hard body such as a hard spherical ball. A position of the center of the hard precision in the fixed coordinate system of the robotic station is determined via contact with a changeable tactile sensor attached to the coupling of the robot arm and is assumed as center of coordinates of an operative coordinate system which is then used for moving the robot arm to working positions memorized in a CPU and in accordance with a memorized sequence.”;
US-20160346923 is directed to “Provided is a robotic station with a self-teaching system. Operation of this system is automatically initiated for eliminating an accumulated error upon completion of a given number of processing cycles or expiration of a given time. The teaching system has a stationary tactile sensor and a stationary reference object the coordinates of which are known and stored in the memory of the CPU. The second stationary reference object is used for defining an operational coordinate system. In the teaching operation, the positions of all working tools, objects, and processing units are determined in the operational coordinate system by sequentially seeking and touching the searchable tools, objects and units with a changeable tactile sensor for recording their coordinates in the CPU and for subsequent use of these coordinates in object processing operations.”;
US-5006999 is directed to “a real-time tracking controller for a standard-path robot that detects a target point in advance, permitting higher-speed work. The robot uses both sensed data and previously taught data to accurately execute its task. Accurate control is obtained using target points corresponding to time intervals. Thus, even if the speed or path is changed during operation, accurate tracing is continuously executed.”;
US-4954762 is directed to “A method and apparatus for controlling the tracking path of a working element so that the working element moves along a path having a predetermined positional relationship with a working object by adjusting the relative positional relationship between the working element and the working object through the movement of individually movable at least one moving element. The method and apparatus allot individual coordinate systems each having a discriminator to the working element, the working object and the moving elements to provide coordinate systems with the corresponding discriminators, set as a coordinate system expressing the data for controlling the movement of the working element a first coordinate system selected from the coordinate systems, describe, using a second coordinate system selected from the coordinate systems, the data representing the positions of the working element corresponding to specific points on the tracking path along which the working element is to move on the basis of a prescribed working schedule, store these data together with the discriminators representative of the corresponding coordinate systems, decide in executing a real work if or not the first coordinate system and the second coordinate system are the same from their discriminators, and, if both coordinate systems are different coordinate systems, converts the position data of the working element corresponding to the specific points 
US-4831316 is directed to “A control system for an industrial robot having a hand which traces a pre-stored standard course defining its position and posture and which has a foresight function. The hand is provided with a tool and a work shape sensor, where the tool and the work shape sensor have a known spatial relationship. The foresight function is realized by a control system comprising temporary storing means for temporarily storing a future position and/or posture data of the tool calculated from a sensed position and/or posture data of the present sensor position. The stored data is output after a delayed time interval when it is compared with a pre-stored standard data. When the difference is small, the data is used to control the future position and/or posture of the hand. When the difference is great, an abnormality process is started.”;
Mizukawa et al., is directed to “Multi-modal information-sharing teaching system in sensor-based robotics $structured description based on task properties that enables onsite-tuning by reflecting skills”;
Stachowicz et al., is directed to “Episodic-Like Memory for Cognitive Robots”
Kulakov et al., is directed to “Intelligent method of robots teaching by show”;
Kuniyoshi et al., is directed to “Learning by watching: extracting reusable task knowledge from visual observation of human performance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.




    PNG
    media_image2.png
    150
    150
    media_image2.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B